Citation Nr: 9900588	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-31 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2.  Entitlement to an increased rating for the service-
connected residuals of a gunshot wound to the right knee with 
fracture of the lateral femoral condyle, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to September 
1969.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an RO rating action of March 1995 which denied 
the veteran's claims for increased ratings for his service-
connected PTSD (50 percent) and his service-connected gunshot 
wound residuals (20 percent).

A transcript of the veteran's March 1997 hearing is on file.

Temporary total hospitalization ratings, based on 
hospitalization and treatment for PTSD were assigned from 
June 4, 1997, until the end of that month and from August 5, 
1997, until the end of September 1997.  The prior 50 percent 
evaluation was restored thereafter.


REMAND

The veteran and his representative contend that the veteran's 
service-connected PTSD is more severe than the current 50 
percent rating indicates.  They also assert that the 
residuals of the veteran's gunshot wound to the right knee 
with fracture have resulted in a disability more severe than 
implied in the current 20 percent rating. 

The Board finds the veteran's claims for increased 
compensation benefits are well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).


A.  Increased rating for service-connected PTSD

The veteran, who submitted his notice of disagreement in May 
1995, was evaluated in December 1995 under 38 C.F.R. § 4.132, 
including Diagnostic Code 9411. However, 38 C.F.R. § 4.132 
was redesignated, effective November 7, 1996, as 38 C.F.R. 
§ 4.130, which includes new rating criteria for PTSD, found 
at Diagnostic Codes 9411 and 9440.  In October 1997 and in 
August 1998, the veterans psychiatric disability was 
evaluated by the RO using the new criteria, and the veterans 
claim for an increased rating was again denied.  The Court of 
Veterans Appeals has held that where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  

The Board notes that the veteran has been denied an increased 
rating under both the old and the new rating criteria; 
however, it does not appear that the RO considered the old 
criteria in the 1997 and 1998 decisions or that the RO 
provided any indication as to which is most favorable to the 
veteran.  Additionally, it does not appear that the most 
recent VA examination has provided the medical findings 
necessary to rate the veteran's disability under the new 
criteria.  Specifically noted is the lack of any comment 
regarding the degree to which the veteran's PTSD symptoms 
cause deficiencies in his ability to work, his family 
relations, his judgment, and his thinking.  While the VA 
examiner noted the veteran's past suicidal ideation and 
impaired impulse control, he made no comment on the presence 
or severity of the majority of symptoms which, if present and 
of sufficient severity, would warrant an increased rating 
under Diagnostic Code 9440.  These include: obsessional 
rituals; illogical, obscure or irrelevant speech; panic or 
depression; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty adapting to stressful 
circumstances; and inability to establish and maintain 
effective relationships.  Consequently, on remand, the 
veteran should be given a new VA examination that addresses 
the specific criteria necessary for an increased rating under 
both the old and the new provisions.  Thereafter, the RO must 
apply both the old and the new rating criteria to the veteran 
and determine which are more favorable.  See Karnas, supra.

The Court has stated that when the Board addresses a question 
in its decision that was not addressed by the RO, the Board 
must consider whether the veteran has been afforded adequate 
notice and opportunity to submit evidence or argument, as 
authorized by law, so that the Board does not prejudice the 
veteran in its opinion by denying those rights.  Bernard v. 
Brown, 4 Vet.App. 384, 393 (1993).  Here, the veteran must be 
afforded opportunity to submit evidence and argument in 
response to the regulations deemed most favorable.


B.  Increased rating for the residuals of a gunshot wound to 
the right knee.

In February 1970, the veteran was granted service connection 
for the residuals of a gunshot wound to the right knee.  His 
disability was initially rated 10 percent under 38 C.F.R. 
§ 4.73, Diagnostic Code 5314.  Following his July 1994 claim 
for a higher rating, the veteran was denied an increased 
rating under the provisions of Diagnostic Code 5314 in March 
1995, July 1995, and December 1995.  

In his July 1994 statement, the veteran asserted that his 
right knee disorder includes arthritis.  The Board notes that 
according to VAOPGCPREC 23-97 (July 1, 1997), a separate 
rating is possible for arthritis when due to a service-
connected disorder and diagnosed with instability.  The RO 
should consider the applicability of this opinion when 
considering the increased rating issue.

In an October 1997 decision, the hearing officer increased 
the rating for the service-connected knee disability to 20 
percent, apparently based on limitation of motion.  Rating 
sheets, however, have retained the use of diagnostic code 
5314, despite the fact that this code section does not 
provide for a 20 percent evaluation.  As the veteran is 
currently rated based on limitation of motion, and is not 
currently in receipt of the maximum evaluation for limitation 
of motion, the RO must consider the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The United States Court of Veterans 
Appeals (Court) has held that in evaluating musculoskeletal 
disabilities, the VA must consider functional loss due to 
pain, weakness or other factors.  DeLuca v. Brown 8 Vet. App. 
202, 204-07 (1995).  Relevant factors, as set forth in 
38 C.F.R. §§ 4.40 and 4.45 were not considered by the most 
recent examiner or by the RO.  Accordingly, remand for 
further examination and adjudication is necessary.  

The Board notes that 38 C.F.R. § 4.73 was changed, effective 
July 3, 1997, so that it now includes new rating criteria for 
disabilities to muscle group XIV, still found at Diagnostic 
Codes 5314.  Although the veteran was granted an increased 
rating to 20 percent under Diagnostic Code 5261 (for 
limitation of extension of the leg) in October 1997, his 
claim for a higher rating was again denied under the revised 
provision for rating injuries to muscle group XIV.  The Board 
notes that while the veteran was issued a supplemental 
statement of the case (SSOC) that informed him of the rating 
criteria for Diagnostic Code 5261, he was never provided the 
revised criteria of Diagnostic Code 5314.  

Additionally, since the revision in Diagnostic Code 5314, it 
does not appear that the RO has considered the veteran's 
right knee disorder under both the old criteria and the new 
criteria, as is required when a provision is changed during a 
pending appeal.  See Karnas, supra.  The Board notes that 
during the course of the appeal, it has been specifically 
asserted that the veteran's right knee disorder would warrant 
a higher rating under the rating provisions in effect prior 
to July 3, 1997.  See November 1998 informal hearing 
presentation.  As it does not appear that the veterans right 
knee disorder has been considered under the old provision 
since the revision or that a determination has been made as 
to which criteria are more favorable, the case must be 
returned to the RO for readjudication of the veterans claim.

In August 1998, the RO contacted the Social Security 
Administration (SSA) and requested a copy of any decision and 
the medical records upon which the decision was made.  No 
response was received by the RO.  The RO should again attempt 
to obtain these records.

In light of the above, the Board finds that both issues on 
appeal must be remanded to comply with the directives set 
forth in Bernard and Karnas.  Consequently, the case is 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and 
approximate dates of treatment of all 
health care providers (VA and non-VA) who 
have treated him for psychiatric problems 
and for disorders of the right lower 
extremity since June 1998.  When the 
veteran responds and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to submit copies of all medical 
records documenting their treatment which 
are not already in the claims folder.

The RO should again contact the SSA and 
request a copy of any decision pertaining 
to the veteran, as well as the medical 
records considered.

All records obtained should be associated 
with the claims folder. 

2.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination in order to determine the 
severity of his PTSD.  In connection with 
the evaluation of the veteran, the 
examiner should carefully review the 
claims folder.  The examiner should also 
review both the old and the new rating 
criteria for mental disorders.  All 
indicated tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted and the 
findings of the examiner must address the 
presence or absence of the manifestations 
described in both the revised rating 
schedule and the previous rating 
criteria.  Any additional evaluation(s) 
deemed necessary should be conducted.  
The examiner should also provide an 
opinion on the degree of social and 
industrial impairment due to the service-
connected psychiatric disorder.  The 
examiner should also assign a numerical 
code on the GAF Scale, provided in the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, based upon the severity 
of the veterans service-connected 
psychiatric disorder.  It is imperative 
that the examiner include an explanation 
of the numerical code assigned, as it 
pertains to social and industrial 
impairment of the veteran due to PTSD.  
The examiner should also attempt to 
reconcile any varying diagnoses contained 
in the records in the claims folder.

3.  The veteran should also be scheduled 
for a VA orthopedic examination of his 
right knee in order to determine the 
severity of his service-connected gunshot 
wound residuals of the right knee.  The 
examiner should specifically indicate 
whether any arthritis of the knee is a 
manifestation of the gunshot wound.  The 
examiner should indicate the extent to 
which the veteran has functional 
impairment as a result of pain, 
limitation of motion, weakness, excess 
fatigability or incoordination due to the 
service-connected right knee disorder, 
including during flare-ups.  See 
38 C.F.R. §§ 4.40 and 4.45.  All 
indicated studies should be conducted.  
The claims folder must be provided to the 
examiner for use in the study of the 
veterans case.

4.  After the development requested above 
has been completed, the RO should again 
review the veterans claims, to include 
consideration of VAOPGCPREC 23-97 (July 
1, 1997) and 38 C.F.R. §§ 4.40 and 4.45.  
This should include applying the most 
favorable rating criteria for each issue, 
with an explanation of the reasoning used 
to determine which is most favorable.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a SSOC 
which contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable law and regulations, 
including amendments to 38 C.F.R. §§ 4.73 
and 4.132.  The SSOC should contain a 
discussion of the reasoning employed to 
determine the most favorable rating 
criteria.  The veteran and his 
representative should be given the 
opportunity to respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
